DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Andrew D. Meikle (Reg. No. 32,868) on 04/28/2021.

3.	Amend the claim as follows: 
	In claim 15, Line 1, “comprising:” changed to --produced according to method of claim 1 comprises:--.

Allowable Subject Matter

4.	Claims 1-21 are allowed.

Reason for Allowance

5.	The following is a statement of reasons for the indication of allowable subject matter:
6.	As to claims 1 and 6, the prior arts of record alone or in combination fails to teach or suggest the claimed “a preliminary dispersion process of adding fibers and a dispersion medium with a viscosity of 500 Pa-s to 10,000 Pa-s to a sealable container so as to give a concentration of the fibers of 0.1% by mass or less and shaking the container to prepare a preliminary dispersion liquid;
a dispensing process of dispensing part of the preliminary dispersion liquid to another sealable container;
a dilution process of adding the dispersion medium to the dispensed preliminary dispersion liquid so as to give a concentration of the fibers of 0.005% by mass or less and shaking the container to prepare a dispersion liquid for measuring fiber length”, along with all other limitations of claims 1 and 6. 
7.	Nakagawa (US 2016/0130424 A1) teaches a preparation for fiber length measurement comprising a dispersion process of adding fiber but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/Primary Examiner, Art Unit 2886